Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160358-9(80)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  SAUGATUCK DUNES COASTAL                                                                             Elizabeth T. Clement
  ALLIANCE,                                                                                           Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellant,
                                                                   SC: 160358; 160359
  v                                                                COA: 342588; 346677
                                                                   Allegan CC: 17-058936-AA;
                                                                      18-059598-AA
  SAUGATUCK TOWNSHIP, SAUGATUCK
  TOWNSHIP ZONING BOARD OF APPEALS,
  and NORTH SHORES OF SAUGATUCK, LLC,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee North Shores of
  Saugatuck to extend the time for filings its supplemental brief is GRANTED. The
  supplemental brief will be accepted as timely filed if submitted on or before August 24,
  2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 12, 2020

                                                                              Clerk